United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-3852
                                     ___________

Will Reed, Jr.,                           *
                                          *
             Appellant,                   *
                                          *
      v.                                  * Appeal from the United States
                                          * District Court for the Eastern
Marvin Morrison, Warden, FCI,             * District of Arkansas.
Forest City, Arkansas,                    *
                                          *        [UNPUBLISHED]
             Appellee.                    *
                                     ___________

                           Submitted: August 4, 2000

                                 Filed: August 10, 2000
                                     ___________

Before McMILLIAN, BOWMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                         ___________

PER CURIAM.

      Will Reed, Jr., a federal inmate serving a sentence for a firearm conviction,
appeals the district court’s1 dismissal of his 28 U.S.C. § 2241 petition. In his petition,


      1
       The Honorable Stephen M. Reasoner, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Henry L. Jones, Jr., United States Magistrate Judge for the Eastern District
of Arkansas.
he complained the Federal Bureau of Prisons (BOP) failed to credit against his federal
sentence the time he served in Mississippi state custody for an unrelated state drug
conviction, because, although physically incarcerated by the state, he was actually in
federal custody. His argument rests on the erroneous assumption that when Mississippi
released him from prison on an appeal bond (at which point he was immediately
arrested by federal authorities for an unrelated offense), the state lost primary
jurisdiction over him.

       We conclude Mississippi retained jurisdiction over him. Regardless of the state
court’s intentions when it released him on bond, neither the state prosecutor nor any
representative of the state executive branch relinquished jurisdiction. See United States
v. Dowdle, No. 99-3895, 2000 WL 868477 (8th Cir. June 30, 2000) (per curiam) (as
sovereign that first arrested convict, state had primary jurisdiction which it could elect
under doctrine of comity to relinquish to United States, but such discretionary election
is executive--not judicial--function; state judge’s notation on criminal docket indicating
state relinquished custody of convict to BOP was thus ineffective to change convict’s
status).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-